Title: To James Madison from Thomas Appleton, 8 December 1808
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 8th. December 1808.

My last respects were in date of the 2nd. instant, by the way of Bordeaux, and to the care of Mr. Lee.  At the same time, I inclos’d you copies of all the testimonies and vouchers relating to the Schooner John of Baltimore, and belonging to Mr. John Donnell of that City.  These documents, I trust, will Substantiate in the fullest manner, that the owner of this vessel and cargo has violated the Spirit, and the very Letter of the act of embargo.  I do not now trouble you, Sir, with duplicates of these papers, which form together nearly twenty sheets, as I presume Mr. Armstrong has forwarded you one or both of the copies I have Sent him of this transaction.  As I have alone discover’d that this vessel was trading in direct violation of the laws of the U: States, and that all the proofs and vouchers of the illegality of this voyage have been solely collected by me, It is therefore, I am desirous, Sir, if it meets your Approbation, that the prosecution Shall be instituted in my name against the owner of Said vessel and Cargo, in order that whatever forfeitures the Court shall affix on the owner, or concern’d in Sd. Schooner John, I may receive that portion of the same which the act entitles me to.
In my two last letters I have mention’d, Sir, the necessity of a new commission address’d to the present authorities of the french empire of which Tuscany now forms a part.  Mr. Armstrong has written me to lose no time in making this application, as I also find that all the foreign Consuls here have written to their respective Courts, to be provided with Commissions agreeably to the mode now pointed out.  May I then request the continuance of your favor, and likewise, that I may be furnish’d with this power as early as circumstances will permit, So that as few inconveniences as possible may arise from the want of it
I have unavoidably many Seamen on the charge of the U: States who I support with the utmost economy; nor do I see any method of speedily relieving the government from this expence, as the ship Aurora for which I had obtain’d permission to return to the U. States, is So loaded with debts from her long Stay in port, as will Compel the Captain to Sell her, even on the most disadvantageous terms.
In my preceding letter I wrote you of the failure, and Absconding of Messrs. Degen and Purviance Navy-Agents under Mr. Robt. Smith in this City.  I have now to inform you of the bankruptcy on the 2nd. inst. of Samuel Purviance & Co., who succeeded as Navy-Agents here.  I had considerable claims on both these houses, as Agent for Coll. Lear at Algiers; from the former, nothing has been obtain’d; and from the latter I fear very little will ever be recover’d.  As this agency is, of course, now vacant, permit me Sir, to Solicit your influence that I may unite the powers of Consul with those of Agent of the Navy in this port, as this combination cannot fail of being useful to the Service.  On the arrival of a Ship of war, many are the favors to be ask’d of the government, which no one but the Consul can obtain; exclusive of all the fastidious ceremony of introducing the Commanders, to the authorities of the place.  It is the Consul alone who is the mediator in all misunderstandings which Arise; and while he is at no inconsiderable expence in his Attentions to them, it would seem that he has Some claim, if there are any Small emoluments to be deriv’d
An additional circumstance of Some weight is, that all the foreign consuls here unite these offices; and every other American Consul, I believe, in the mediterranean, has enjoy’d this double priviledge, except myself.  If bondsmen should be requir’d for any given Sum, my brother John Appleton, and brother-in-law Thomas Perkins, both of Boston, are equal to any responsability.  Pardon me, Sir, if I have taken up your time with my personal Concerns, but perhaps it may be Some apology that in obtaining my request, the interest of the U: States will have been alike Consulted.  Accept Sir, the assurances of the high respect with which I have the honor to be Your Most Obedient Servant

Th: Appleton

